UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HERMAN CRESPO,

                               Plaintiff,                         ORDER

                   -against-                                 16 Civ. 708 (PGG)


DET. GERALDO RIVERA, Detective
      Investigating, Arresting Detective
      on Indictment 1562/11;
LAUREN PERRY, Trial A.D.A.;
BERNADETTE LUMAS
CODRINGTON; CHARLES WHITT;
DET. JAMES MCGUIRE; DET. JOSE
MORALES; CYRUS VANCE,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Prose Plaintiff Herman Crespo has sued the New York County District Attorney,

three Assistant District Attorneys ("ADAs"), and three New York City Police Department

("NYPD") detectives for alleged misconduct in connection with a burglary prosecution of

Plaintiff between August 2011 and January 2013. Plaintiff was acquitted at trial. Plaintiff

claims that Defendants knew that he was not guilty of the charged offense, and falsely claimed

that there was DNA and videotape evidence implicating him. Plaintiff also alleges that the

District Attorney did not properly train and supervise the Defendant ADAs.

               On September 18, 2018, this Court granted Defendants' motion to dismiss all of

Plaintiff's claims. The Court granted Plaintiff leave to move to amend as to (1) his Monell claim

against District Attorney Vance; and (2) his malicious prosecution, denial of fair trial, Eighth

Amendment, due process, abuse of process, and equal protection claims against Detectives
Rivera and Morales. (Sept. 18, 2019 Order (Dkt. No. 99) at 31)' Plaintiff filed a Second

Amended Complaint ("SAC") on December 7, 2018, which this Court will construe as a motion

for leave to file a Second Amended Complaint. (SAC (Dkt. No. 104)) Because the proposed

SAC suffers from the same defects as the Am ended Complaint, Plaintiffs motion for leave to

file a Second Amended Complaint will be denied.

                                          DISCUSSION

I.     LEGAL STANDARD

               District courts "ha[ve] broad discretion in determining whether to grant leave to

amend," Gurary v. Winehouse, 235 F.3d 793, 801 (2d Cir. 2000), and "leave to amend should be

freely granted when 'justice so requires."' Pangburn v. Culbertson, 200 F.3d 65, 70 (2d Cir.

1999) (quoting Fed. R. Civ. P. 15(a)). The Second Circuit has cautioned that district courts

"'should not dismiss [a prose complaint] without granting leave to amend at least once when a

liberal reading of the complaint gives any indication that a valid claim might be stated."' Cuoco

v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v. USAA Fed. Sav. Bank, 171

F.3d 794, 795 (2d Cir. 1999)). A court may properly deny leave to amend, however, in cases of

"undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

of the allowance of the amendment, futility of amendment, etc."' Ruotolo v. City of New York,

514 F.3d 184, 191 (2d Cir. 2008) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). '"Where

it appears that granting leave to amend is unlikely to be productive, ... it is not an abuse of

discretion to deny leave to amend."' Lucente v. Int'l Bus. Machs. Corp., 310 F.3d 243, 258 (2d



1
  The page numbers of documents referenced in this Order correspond to the page numbers
designated by this District's Electronic Case Files system.


                                                  2
Cir. 2002) (quoting Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993) (per

curiam)). As noted above, "[o]ne appropriate basis for denying leave to amend is that the

proposed amendment is futile .... An amendment to a pleading is futile if the proposed claim

could not withstand a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6)." Id. (internal

citations omitted).

II.    ANALYSIS

               Here, the proposed Second Amended Complaint suffers from the same defects as

the Amended Complaint. Indeed, as to Detectives Rivera and Morales, Plaintiff has pied no new

factual allegations. Accordingly, leave to file the SAC will, as to Defendants Rivera and

Morales, be denied on grounds of futility.

               As to District Attorney Vance, Plaintiff asserts in a conclusory manner that he

"improperly train[ ed] and supervis[ ed] and administer[ ed] the lack of impropriety by [his]

[subordinates] with knowledge of their malicious abuse of process and abusive actions in

attempting to justify a wrong." (SAC (Dkt. No. 104) at 8) This allegation has no factual

support, and falls far short of the sort of evidence of a "policy or practice" amounting to

"deliberate indifference" that is necessary to support a Monell claim. Wray v. City of New

York, 490 F.3d 189, 195 (2d Cir. 2007) (citations omitted). Because the SAC does not remedy

any of the defects previously identified in Plaintiffs Monell claim against District Attorney

Vance, leave to file the SAC will, as to Vance, be denied on grounds of futility.

               In the SAC, Plaintiff attempts to add new defendants: (1) the "1st team" in the

District Attorney's Office assigned to his case; (2) the commanding officers in charge of training

at the 10th Precinct Warrant Squad; and (3) Detective McNair of the 10th Precinct Warrant

Squad. (SAC (Dkt. No. 104) at 1, 72) The SAC contains no allegations as to the "1st team" in




                                                 3
the District Attorney's Office and no allegations concerning the commanding officers in charge

of training for the 10th Precinct Warrant squad. Accordingly, leave to file the SAC will- as to

these proposed defendants - be denied on grounds of futility.

               As to Detective McNair, Plaintiff alleges that he "had direct and deliberate

knowledge of first DNA, reports, before turning it over to District Attorney's office, [and] the

finalization of DNA was first sent to him with no hit on it." (Id. at 65, 72)

               As an initial matter, Plaintiff does not explain how Detective McNair's handling

of the DNA evidence violated Plaintiffs constitutional rights. Moreover, Plaintiff has not

explained why Detective McNair was not named as a defendant long ago. McNair's role in

Plaintiffs criminal case was disclosed by Defendants in their January 18, 2017 Valentin letter.

(Dkt. No. 37) But the Amended Complaint Plaintiff filed on March 10, 2017, does not name

McNair as a defendant. (Dkt. No. 45) Accordingly, Plaintiffs motion for leave to file the SAC

will- as to McNair- be denied both on grounds of futility and delay.

                                          CONCLUSION

               Plaintiff is denied leave to file the proposed Second Amended Complaint (Dkt.

No. 104). The Clerk of Court is directed to terminate any outstanding motions, close this case,

and send pro se Plaintiff a copy of this Order by certified mail.

               This Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                  4
Dated: New York, New York
       March :J_, 2020
                            SO ORDERED.



                            .le!±±:?
                            United States District Judge




                               5
